Citation Nr: 1757482	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-04 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for traumatic brain injury.

2. Entitlement to service connection for left shin splint.

3. Entitlement to service connection for right shin splint.

4. Entitlement to an initial evaluation in excess of 10 percent for a left elbow scar.

5. Entitlement to an initial evaluation in excess of 10 percent for left elbow medial epicondylitis.

6. Entitlement to an initial evaluation in excess of 10 percent prior to September 18, 2012, and 20 percent thereafter, for degenerative disc disease (DDD) of the cervical spine.

7. Entitlement to an initial evaluation in excess of 30 percent prior to May 29, 2012, for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1992 to April 1992 and from March 1996 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a February 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

The increased evaluation issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he has been diagnosed with traumatic brain injury that is etiologically related to an event and injury which occurred during his period of active service.

2. The Veteran has been diagnosed with left shin splint that is etiologically related to injuries sustained during his period of active service.

3. The Veteran has been diagnosed with right shin splint that is etiologically related to injuries sustained during his period of active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for traumatic brain injury have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for left shin splint have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for right shin splint have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The Veteran claims service connection for traumatic brain injury (TBI) and bilateral shin splints as directly related to his period of active service.  Specifically, he contends he suffered a TBI when his vehicle was struck by an improvised explosive device (IED).  He also contends he suffers from shin splints due to multiple parachute jumps.  

With respect to the Veteran's claim for TBI, the record clearly substantiates that his vehicle was struck by an IED in Iraq in 2006, and that he sustained multiple injuries at the time.  A VA examination was conducted in March 2009, at which the Veteran was diagnosed with mild TBI without residuals.  However, a negative etiological opinion was rendered, as there was no documentation in service treatment records of symptoms associated with TBI immediately after the reported exposure to the IED.  The VA examiner further opined that the Veteran's reported headaches, dizziness, and balance problems are less likely secondary to TBI since these symptoms were not present from the time of the IED injuries in 2006 until 2008.  The Veteran's claim was denied by the AOJ on the basis that he suffered no residuals of TBI at the time.  See May 2009 rating decision.

The Board believes it is reasonable to interpret the VA examiner's negative opinion that, if the Veteran had experienced such symptomatology at the time his vehicle was struck by the IED, a positive opinion would have been rendered.  An April 2009 VA TBI Second Level Evaluation indicates the Veteran reported loss of consciousness, confusion, and amnesia immediately following the IED strike.  The Veteran's clinical symptom presentation was determined to be most consistent with a combination of TBI and behavioral health condition(s).  Finally, a March 2009 VA PTSD examination notes it is difficult to determine if the Veteran's symptoms are due to TBI or PTSD.  Therefore, resolving all doubt in the Veteran's favor, the Board finds the Veteran did experience residuals of TBI during service and, thus, service connection for TBI is warranted.

With respect to the Veteran's claim for bilateral shin splints, the report of a March 2013 VA examination provides a diagnosis of bilateral shin splints (medial tibial stress syndrome) with walking.  The VA examiner opined that the Veteran's condition is at least as likely as not etiologically related to his active service, noting that when a person has 40 or more parachute jumps and over 10 years of military service, this would take a toll on the weight-bearing joints.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the medical evidence discussed above, and resolving all doubt in the Veteran's favor, the Board finds that service connection for TBI and bilateral shin splints is warranted.


ORDER

Service connection for TBI is granted.

Service connection for left shin splint is granted.

Service connection for right shin splint is granted.




REMAND

With respect to each of the Veteran's increased initial evaluation claims, a remand is required to ensure full compliance with VA's duty to assist.  In this regard, it appears that comprehensive VA treatment records have not been associated with the claims file.  For example, a January 2011 VA memorandum indicates that VA treatment records were reviewed, but are too voluminous to print.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  The Board cannot view VA records that may have been viewed by the AOJ but not associated with the claims file.  As such, on remand, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Furthermore, the Veteran testified that his cervical spine and left elbow disabilities, including scarring, have continued to worsen.  In light of these assertions and the lengthy period since he was last provided a VA examination, new VA examinations must be provided to ascertain the current severity of the Veteran's disabilities.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment received at the El Paso VAMC must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following completion of the above, the Veteran should be afforded the appropriate VA examination(s) to address the current severity of his cervical spine, left elbow, and left elbow scar disabilities.  The examiner is to be provided access to the entire claims file, including records in the VBMS file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, including the functional effects on the Veteran's daily life.  A complete rationale for any opinions expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination report(s) to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


